Citation Nr: 0908236	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-37 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
degenerative joint disease (DJD) of the thoracic spine.

2.  Entitlement to service connection for a urinary disorder, 
claimed as secondary to service-connected DJD of the thoracic 
spine.   

3.  Entitlement to service connection for constipation, 
claimed as bowel problems secondary to service-connected DJD 
of the thoracic spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to November 
1980 and from June 1981 to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the Veteran's October 2004 substantive 
appeal indicated his desire for Travel Board hearing; 
however, he indicated that he no longer wanted a Travel Board 
hearing in a correspondence dated in February 2005.  
Therefore, his hearing request is considered withdrawn.  38 
C.F.R. § 20.704(d) (2008).  

This case returns to the Board following remands to the RO in 
November 2007 and May 2008.


FINDING OF FACT

Erectile dysfunction, a urinary disorder, and constipation 
were not manifest during service, were not identified for 
many years after service separation, and are unrelated to 
service or service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

2.  A urinary disorder was not incurred in or aggravated by 
active service, and are not proximately due to or the result 
of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

3.  Constipation was not incurred in or aggravated by active 
service, and is not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran alleges that he suffers from erectile 
dysfunction, urinary problems, and constipation as a result 
of his service-connected DJD of the thoracic spine.  
Specifically, he contends that these conditions are caused by 
the hydrocodone he takes to alleviate his service-connected 
back pain.    

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, a review of the service medical records does not reveal 
any treatment or findings relating to erectile dysfunction, 
urinary problems, or constipation.  Therefore, no chronic 
disorders were noted during service.

Post-service VA treatment records dated in July 1997 indicate 
no constipation or urinary retention associated with his back 
condition.  This suggests no problems for the first decade or 
so after discharge.  The evidence does not reveal complaints 
of stool and urinary problems until 2001, or complaints of 
constipation or erectile dysfunction until 2003, when the 
Veteran began taking hydrocodone to treat his service-
connected back pain.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In the present case, however, 
the Veteran has not specifically endorsed a continuity of 
erectile dysfunction, urinary problems, or constipation from 
the time of separation from service to the present time.  
Rather, his primary contention is that these disorders were 
caused by the hydrocodone used to alleviate his service-
connected back pain.  

Moreover, as previously noted, continuity of symptomatology 
has not been demonstrated by the post-service treatment 
record and the competent evidence does not causally relate 
these conditions to active service.  For these reasons, a 
grant of service connection on a direct basis is not 
warranted.
 
The Board will now address the Veteran's claims of secondary 
service connection.  In order to prevail on the issue of 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Further, additional disability resulting from 
the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In the present case, the evidence reflects diagnoses of 
constipation, stool and urinary incontinence, and erectile 
dysfunction with lack of libido.  Moreover, there is no 
dispute that the Veteran is service-connected for DJD of the 
thoracic spine.  However, the competent evidence does not 
show that his erectile dysfunction, urinary problems, and 
constipation are proximately due to or the result of his 
service-connected back disorder.  

Treatment records reflect that he was not prescribed Vicodin 
(acetaminophen and hydrocodone) until 2003.  Prior to that 
date, VA treatment records reflect complaints of and 
treatment for stool and urinary incontinence, suggesting that 
any urinary problem predated his hydrocodone usage.  Private 
treatment records dated in April and May 2003 indicated back 
pain and treatment for pain with Ultracet (tramadol 
hydrochloride and acetaminophen), but with no mention of 
erectile dysfunction, urinary problems, or constipation.  A 
June 2003 VA treatment note indicated erectile dysfunction 
"secondary to nerve root damage or pain or anxiety."  

He was afforded a VA spine examination in August 2003, at 
which time he was diagnosed with status post fracture of T8 
and possible LS spine strain by history.  At the examination, 
the Veteran subjectively complained of constipation as well 
as erectile dysfunction and loss of libido.  

Curiously, the August 2003 spine examiner also diagnosed him 
with "chronic constipation secondary to narcotic pain 
medication and erectile dysfunction with lack of libido 
secondary to narcotic pain medication and back condition" 
without any further studies, rationale, or explanation for 
the diagnoses.  

Since the focus of the August 2003 examination was on the 
Veteran's orthopedic symptomatology, the Board found that it 
was unclear whether the examiner's diagnoses of chronic 
constipation and erectile dysfunction were based on anything 
other than the subjective complaints and history as related 
by the Veteran.  

As such, the Board remanded the case in November 2007 to 
obtain a VA examination specifically for determining the 
nature and etiology of any current erectile dysfunction, 
urinary disorder, or gastrointestinal disorder.  

The Veteran was scheduled for this examination in January 
2008, and notification of the appointment was mailed to his 
last address of record.  However, he failed to report.  
Accordingly, the claim is to be rated based on the evidence 
of record.  See 38 C.F.R. § 3.655 (2008).  

Turning to the evidence of record, the Board maintains that 
the chronic constipation and erectile dysfunction diagnoses 
rendered within the August 2003 spine examination report are 
insufficient to support a decision on the merits.  The 
purpose of the August 2003 examination was to assess 
orthopedic symptomatology of the spine, and a physical 
examination of the spine was the only objective evidence 
obtained.  

The Veteran's claims folder was not reviewed by the examiner, 
and it appears that the diagnoses were merely recitations of 
the Veteran's subjective complaints rather than the product 
of independent medical analysis.  A subsequent VA spine 
examination in May 2005 did not mention constipation or 
erectile dysfunction.

Similarly, the June 2003 treatment note indicating erectile 
dysfunction "secondary to nerve root damage or pain or 
anxiety" is too equivocal or lacking in specificity to 
support a decision on the merits.  

Furthermore, the Board notes that it is unclear whether the 
Veteran still uses hydrocodone to treat his service-connected 
back pain.  A June 2006 VA treatment note indicated that his 
low back pain continued, but that he was "working his way 
off of the hydrocodone."  A June 2007 VA treatment note 
indicated that he rarely used hydrocodone anymore.

The Veteran asserts that his erectile dysfunction, urinary 
problems, and constipation are caused by the hydrocodone used 
to alleviate his service-connected back pain.  In this 
regard, he is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms. See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  

As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the evidence does not demonstrate that the Veteran's 
erectile dysfunction, urinary problems, or constipation are 
causally related to active service or to his service-
connected DJD of the thoracic spine.  As the preponderance of 
the evidence is against the claims, the benefit of the doubt 
rule is not applicable.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2003 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Further, the 
Veteran submitted private treatment records and written 
statements.  

Although a VA examination was scheduled in January 2008 to 
determine the nature and etiology of the Veteran's erectile 
dysfunction, urinary problems, and constipation, he failed to 
report to the appointment.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected DJD of the thoracic 
spine, is denied.

Entitlement to service connection for urinary problems, 
claimed as secondary to service-connected DJD of the thoracic 
spine, is denied.

Entitlement to service connection for constipation, claimed 
as bowel problems secondary to service-connected DJD of the 
thoracic spine, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


